Citation Nr: 1338854	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-22 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for hypothyroidism. 

2.  Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse





ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to June 1970.  The Veteran's decorations for his active service include a Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for hypothyroidism and granted service connection for PTSD with an initial evaluation of 10 percent.

In an April 2010 rating decision, the Veteran was granted entitlement to a 50 percent evaluation for his PTSD, effective the date of claim.  This is not considered a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013 and accepted such a hearing in lieu of an in-person hearing before a member of the Board.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran submitted a timely notice of disagreement with an October 2011 decision denying entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was issued a statement of the case with respect to those issues in June 2012.  However, the Veteran failed to properly file a timely substantive appeal following the statement of the case.  Therefore, an appeal of those issues has not been perfected and they are not properly before the Board.    

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period on appeal the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in August 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, the VA Medical Center treatment notes and private treatment records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.



In this regard, the Board reiterates that the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ (or other VA employee, such as an RO hearing officer) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim.  The Veteran provided testimony during the.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he has not identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal.  As such, the Board finds that no further action pursuant to Bryant is necessary and the appellant is not prejudiced by a decision at this time.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).
  
The Veteran has been clinically diagnosed with PTSD that was linked to confirmed stressors that occurred in service while deployed in a combat zone in Vietnam.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders.  By rating decision dated July 2007, the Veteran was granted service connection and an initial 10 percent evaluation for PTSD.  By rating decision dated April 2010, the Veteran's initial evaluation for PTSD was increased to 50 percent.    

A 50 percent evaluation for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the veteran's capacity for adjugment during periods of remission.  38 C.F.R. § 4.126 (a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A review of the record shows that the Veteran has received regular mental health treatment at the VA Medical Center between 2006 and the present.  During this time period, the Veteran was seen almost monthly for progress updates and medication management, and the Veteran was consistently assigned GAF scores between 50 and 60.  The Veteran reported symptoms including depression, inadequate sleep, recurrent nightmares of Vietnam, irritability, isolation, occasional flashbacks, anxiety, and anger.  The Veteran's symptoms were consistent throughout the period on appeal.  

In September 2006, the Veteran was afforded a VA examination.  The examiner indicated that he reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included nightmares, flashback episodes that occurred approximately every three months, and mild short term memory impairment.  

Upon mental status examination, the examiner noted that the Veteran's affect was serious, his speech was non-pressured, and his thought process was linear and goal directed.  The examiner noted that there was no impairment in the Veteran's communication.  The examiner noted that the Veteran's energy was normal and his appetite was fine.  The examiner also noted that the Veteran's concentration was fine, but that he sometimes would "drift off" briefly at work.  The Veteran denied suicidal and homicidal ideation.  The Veteran had never been psychotic and denied a history of auditory or visual hallucinations or paranoid ideation.  The examiner noted that certain smells would bring flashback episodes as frequently as every three months.  The examiner noted that the Veteran had avoidance symptoms including avoiding people, places, and feelings, as well as conversations associated with the war.  The examiner noted that the Veteran was awake and alert and oriented times 4, and the Veteran had increased startle reflex with unexpected sounds and hypervigilance.  The examiner confirmed the diagnosis of PTSD and noted that it was chronic, and mild to moderate in severity.  The examiner assigned a GAF of 58 and noted that the Veteran's GAF was reflective of intermittent nightmares with trauma memories, avoidance symptoms, and occasional hypervigilance.   
  
In March 2010, the Veteran was afforded another VA examination.  The examiner indicated that he reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included periods of depression that lasted longer than two weeks at a time, irritability, poor sleep, nightmares, recurrent memories of past events, and decreased concentration at work.    

Upon mental status examination, the examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  The Veteran's psychomotor activity was unremarkable.  The examiner noted that the Veteran was cooperative, his affect was flat, and his mood was anxious.  The examiner noted that the Veteran's attention was intact, but his concentration was poor.  The examiner noted that the Veteran's thought process and thought content were unremarkable, and the Veteran did not report delusions or hallucinations.  The Veteran understood the outcome of his behavior, and understood that he had a problem.  The examiner noted that the Veteran did not exhibit inappropriate behavior.  The Veteran did not have obsessive/ritualistic behavior, panic attacks, or homicidal and suicidal thoughts.  The examiner noted that the Veteran had good impulse control, the ability to maintain minimum personal hygiene, and did not have problems with activities of daily living.  The Veteran did not have episodes of violence.  The examiner noted that the Veteran had intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolized or resembled an aspect of a traumatic past event.  The examiner confirmed the diagnosis of PTSD and diagnosed the Veteran with depression that was likely secondary to PTSD.  The examiner assigned a GAF of 55 and noted that the Veteran had occupational and social impairment with reduced reliability and productivity.          

In October 2012, the Veteran was afforded an additional VA examination. The examiner indicated that he reviewed the claims file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included occasional irritability, nightmares, depression, chronic anxiety, occasional panic attacks, perfectionistic/obsessive compulsive traits, flashbacks, difficulty communicating, and occasional binge drinking.

Upon mental status examination, the examiner noted that the Veteran was casually dressed and groomed.  The examiner noted that the Veteran appeared anxious and somewhat guarded.  The examiner noted that the Veteran's speech was articulate, his thought processes were logical and goal-oriented, and his motor functioning was grossly intact.  The Veteran showed minor deficits of memory.  The examiner noted that the Veteran's orientation skills, math skills, attention and concentration, visual motor/visual spatial skills, organization and planning skills, and language and comprehension skills were otherwise grossly intact.  The examiner confirmed the diagnoses of PTSD and depression and noted that the diagnoses had overlapping symptoms that could not be clinically assigned to one diagnosis versus the other.  The examiner assigned a GAF of 58 and noted that the Veteran had occupational and social impairment with reduced reliability and productivity.     

The Board has also considered various lay statements.  The Veteran submitted statements from M.P., W.W., T.M., C.S. and S.N. describing the stressors that the Veteran encountered while in active service in Vietnam.  The Veteran's wife, Mrs. B.E., also submitted a statement dated December 2007 describing the Veteran's symptoms.  Mrs. B.E. noted that the Veteran was distant with their two children and did not like to be in large groups of people.  Mrs. B.E. noted that the Veteran was not an open person and that he did not communicate with her.  She also reported that the Veteran did not sleep well and had nightmares two to three times a week.  Mrs. B.E. noted that the Veteran had trouble at times remembering names and places and that he occasionally drank more than he should.    

The Board has considered the aforementioned evidence and concludes that the Veteran's symptoms do not warrant an initial evaluation greater than 50 percent for PTSD.  In this regard, the Board notes that a review of the September 2006, March 2010, and October 2012 VA examination reports, the VA Medical Center treatment notes, and the lay statements of record, show the Veteran to have symptoms commensurate with occupational and social impairment with reduced reliability and productivity.  There is no reasonable basis for concluding that the Veteran has symptoms associated with the next higher rating of 70 percent, which would result in occupational and social impairment with deficiencies in most areas.  The assignment of a higher rating would require symptoms such as suicidal ideation, intermittent and illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships.  The medical and lay evidence of record simply does not evidence a collection of like symptoms.  Indeed, the Veteran has maintained impairment in his ability to maintain relationships, and the Veteran does have depression, irritability, and occasional panic attacks.  The evidence of record does not evidence inappropriate behavior, suicidal thoughts, or difficulty working.  The Veteran has generally been found intact to time and place.  While there were problems with sleep, panic attacks, mood, etc., he has had normal memory, is generally able to maintain hygiene, and is able to express emotions and problems coherently.  The Veteran reported that he has been married for over 40 years, and he works as the county's emergency management specialist, a position that requires dealing with stressful situations such as flooding and tornadoes.  Further, the Veteran was consistently assigned GAF scores between 50 and 60, which is indicative of moderate symptoms of PTSD, and generally commensurate with the criteria for a 50 percent evaluation.  Moreover, the March 2010 and October 2012 examiners noted that the Veteran had occupational and social impairment with reduced reliability and productivity.   These symptoms have been more or less consistent throughout the entire period on appeal.  Therefore a higher evaluation is not warranted at this time.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
  
Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321 (b)(1).


ORDER

An initial evaluation greater than 50 percent for PTSD is denied.  


REMAND

Further development is necessary concerning the issue of entitlement to service connection for hypothyroidism.

The Veteran claims that service connection is warranted for hypothyroidism, to include as due to Agent Orange exposure.  VA treatment records show that the Veteran has been treated for hypothyroidism as early May 2006.  Private treatment records show that the Veteran was treated for hypothyroidism as early as September 1999.  In a June 2007 statement, the Veteran reported that he was first diagnosed with hypothyroidism in the 1990s, and that he had been treated for elevated cholesterol, a symptom of hypothyroidism, as early as the 1980s.  A January 2000 private treatment record notes that the Veteran had been diagnosed with hypothyroidism 15 to 20 years prior.  Evidence of record does not definitively determine when the Veteran was first diagnosed with hypothyroidism, and when the Veteran's symptoms of hypothyroidism were first noted.    

In April 2008, the Veteran was afforded an Agent Orange examination.  However, this examination is inadequate.  While the examiner noted that the Veteran's hypothyroidism was not on the list of those diseases presumptively related to Agent Orange exposure, the examiner did not opine as to whether the Veteran's disability was directly related to Agent Orange exposure or otherwise related to his active service.  Direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  This is true even when a claimant seeks service connection for a disability that is not on the presumptive list but he still asserts is related Agent Orange on a direct basis.  Moreover, as hypothyroidism is an endocrinopathy, it considered a chronic disease under 38 C.F.R. § 3.309(a) (2013).  There is insufficient evidence of record to determine whether the Veteran's hypothyroidism manifested itself to a compensable degree within 1 year of service, or to determine whether there is a continuity of symptomatology that warrants a grant of service connection under 38 C.F.R. § 3.303(b) (2013).  Therefore, the Veteran should be afforded a new VA examination, if possible by an endocrinologist, to determine the nature and etiology of his hypothyroidism.  

Additionally, the Veteran has submitted Internet articles linking thyroid problems to both Agent Orange exposure, and PTSD, for which the Veteran is service-connected.  The examiner should comment on these articles.  

Pertinent treatment records that are not already of record should be obtained before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, specifically to include evidence of when the Veteran was first diagnosed with hypothyroidism, and when symptoms of hypothyroidism were first noted.  

2.  The Veteran should undergo an appropriate VA examination, if possible an endocrinology examination given by a specialist, to determine the nature and etiology of the Veteran's hypothyroidism.  The claims file must be made available for review prior to the examination.  All necessary tests and studies shall be performed.  For any and all thyroid disorders diagnoses, the examiner shall:

Opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed hypothyroidism is directly related to his active service, to include exposure to Agent Orange, or whether it was manifest to a compensable degree within one year of separation from service.  

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

Note:  The examiner should comment on the Internet articles provided by the Veteran.  A notation to the effect that this record review took place should be included in the report of the examiner.  If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  The RO shall undertake any additional development deemed necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


